



Exhibit 10.08


Time Vesting Restricted Stock Award Number RES _____






RESTRICTED STOCK AWARD AGREEMENT


pursuant to the


VITAMIN SHOPPE 2009 EQUITY INCENTIVE PLAN


Participant: ____________________


Grant Date: ____________________


Fair Market Value per Share on the Grant Date: ____________________


Number of Shares of
Restricted Stock granted: ____________________




* * * * *
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Vitamin Shoppe, Inc., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the Vitamin Shoppe 2009 Equity Incentive Plan, as
in effect and as amended from time to time (the “Plan”); and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
2.    Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above. Except as otherwise provided by Section 9 of
the Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.
3.    Time Vesting. Provided the Participant is then employed by the Company
and/or one of its Subsidiaries or Related Companies, the Restricted Stock
subject to this grant shall become unrestricted and vested as described below.
For purposes of this Agreement, “Employed by, or employed with,” means continued
service to the Company and/or one of its Subsidiaries or Related Companies, as
an Employee, Independent Contractor or Member of the Board.
3.1    The Restricted Stock subject to this grant shall become unrestricted and
vested: (i) as to the first 50% of the shares of Restricted Stock, on the second
anniversary of the Grant Date specified above; and (ii) as to the second 50% of
the shares of Restricted Stock, on the third anniversary of the Grant Date
specified above.
3.2    Except as otherwise provided in this Section 3, if the Participant is no
longer Employed by the Company and/or its Subsidiaries or Related Companies for
any reason prior to the vesting of all or any portion of the Restricted Stock
awarded under this


1,191.2


 
 




--------------------------------------------------------------------------------





Agreement, such unvested portion of the Restricted Stock shall immediately be
cancelled and the Participant (and the Participant’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such shares of Restricted Stock. The Committee, in
its sole discretion, may determine, prior to or within ninety (90) days after
the date of any such termination, that all or a portion of any the Participant’s
unvested shares of Restricted Stock shall not be so cancelled and forfeited.
3.3    If the Participant is no longer Employed by the Company and/or its
Subsidiaries or Related Companies due to the Participant’s death or Disability
(as defined in Section 3.4 below), the Restricted Stock shall become
unrestricted and vested as of the date of any such termination.
3.4    For purposes of this Agreement, "Disability" shall mean the Participant’s
inability, with reasonable accommodation, to perform effectively the essential
functions of the Participant’s duties hereunder because of physical or mental
disability for a cumulative period of 180 days in any consecutive 210-day period
or other long term disability under the terms of the Company's long-term
disability plan, as then in effect.
3.5    Notwithstanding any provision contained in this Section 3 to the
contrary, in the event of a Change of Control, if (i) the acquirer fails to
assume the Restricted Stock held by the Participant or (ii) the acquirer assumes
the Restricted Stock held by the Participant but within two years of a Change of
Control following the Grant Date, the Participant is terminated by Company for
any reason other than for Cause (as defined below) or terminates voluntarily
after experiencing an Adverse Change in Status (as defined below), any
Restricted Stock then held by the Participant shall become unrestricted and
vested upon such termination. For purposes of this Agreement “Adverse Change in
Status” shall mean either of the following which occurs without written consent
of the Participant and which is not remedied by the Company within thirty (30)
days after the Participant gives written notice to the Board, which written
notice must be provided within ninety (90) days of being advised of such change:
(i) a material adverse change in the Participant’s total compensation, function,
duties, title or responsibilities from those in effect at the time of the Change
of Control; or (ii) if the Participant is required to permanently commute or
relocate more than a fifty (50) mile radius from the Company’s office location
at the time of the Change of Control but only if such new commute increases the
Participant’s commute prior to the change.
3.6    If the Participant's employer ceases to be an Affiliate or Subsidiary or
Related Company of the Company, that event shall be deemed to constitute a
termination of employment under Section 3.2 above.
4.    Period of Restriction; Delivery of Unrestricted Shares. During the Period
of Restriction, the Restricted Stock shall bear a legend as described in Section
6.4.2 of the Plan and the Company shall hold the Restricted Stock as escrow
agent as set forth in Section 6.3 of the Plan. When shares of Restricted Stock
awarded by this Agreement become vested, the Participant shall be entitled to
receive unrestricted Shares and if the Participant's stock certificates contain
legends restricting the transfer of such Shares, the Participant shall be
entitled to receive new stock certificates free of such legends (except any
legends requiring compliance with securities laws). In connection with the
delivery of the unrestricted Shares pursuant to this Agreement, the Participant
agrees to execute any documents reasonably requested by the Company.
5.    Dividends and Other Distributions. Participants holding Restricted Stock
shall be entitled to receive all dividends and other distributions paid with
respect to such shares, provided that any such dividends or other distributions
will be subject to same vesting requirements as the underlying Restricted Stock
and shall be paid at the time the Restricted Stock becomes vested pursuant to
Section 3. If any dividends or distributions are paid in Shares, the Shares
shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid.
6.    Special Rules Regarding Restrictive Covenants.
6.1    Company Rights. In the event that the Participant’s employment with the
Company or one of its Subsidiaries or Related Companies is terminated for
“Cause” (as defined below) or if Participant fails to comply with this Section
6, the Company may cancel any outstanding Restricted Stock or recoup funds.
6.1.1    For purposes of this Agreement, “Cause” means any of the following: (i)
theft or misappropriation of funds or other property of the Company; (ii)
alcoholism or drug abuse, either of which materially impair the ability of the
Participant to perform his/her duties and responsibilities hereunder or is
injurious to the business of the Company; (iii) the conviction of a felony or
pleading guilty or nolo contender to a felony involving moral turpitude; (iv)
intentionally causing the Company to violate any local, state or federal law,
rule or regulation that harms or may harm the Company in any material respect;
(v) gross negligence or willful misconduct in the conduct or management of the
Company which materially affects the Company, not remedied within thirty (30)
days after receipt of written notice from the Company; (vi) willful refusal to
comply with any significant policy, directive or decision of the Chief Executive
Officer, any other executive(s) of the Company to whom the Participant reports,
or the Board in furtherance of a lawful business purpose or willful refusal to
perform the duties reasonably assigned to the Participant by the Chief Executive
Officer, any other executive(s) of the Company to whom the Participant reports
or the Board consistent with the Participant’s functions, duties and
responsibilities,


1,191.2


2
 




--------------------------------------------------------------------------------





in each case, in any material respect, not remedied within thirty (30) days
after receipt of written notice from the Company; (vii) breach (other than by
reason of physical or mental illness, injury, or condition) of any other
material obligation to the Company that is or could reasonably be expected to
result in material harm to the Company not remedied within thirty (30) days
after receipt of written notice of such breach from the Company; (viii)
violation of the Company's operating and or financial/accounting procedures
which results in material loss to the Company, as determined by the Company; or
(ix) violation of the Company's confidentiality, non-compete or non-solicit
requirements (including those set forth in this Agreement) or Code of Business
Conduct.
6.2    Confidentiality. The obligation of confidentiality by the Participant set
forth in the Company's agreements(s) with the Participant or policies of the
Company binding on or covering the Participant shall remain in effect for
perpetuity regardless of any cessation of payment pursuant to this Agreement,
such that the Participant shall not disclose confidential information of or
pertaining to the Company at any time.
6.3    Non-Competition. During the period of a Participant’s employment and for
one year thereafter (or two years thereafter, in the event of a termination
following a Change of Control), the Participant shall not, without the Company's
prior written consent, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or non-profit business or organization in the United States
that, directly or indirectly, manufactures, markets, distributes or sells
(through wholesale, retail or direct marketing channels including, but not
limited to, mail order and internet distribution) vitamins, minerals,
nutritional supplements, herbal products, sports nutrition products,
bodybuilding formulas or homeopathic remedies (the "Competitive Products") if,
except with respect to the companies listed below, the sale/distribution of the
Competitive Products represent one third (1/3) or more of such business or
organization’s gross sales in the proceeding twelve (12) months from the
Participant’s termination of employment date (the "Competitive Business");
provided, however, that the Participant can work for a business or organization
(other than the companies listed below) that sells Competitive Products that is
less than one third (1/3) of such gross sales only if the Participant is not
directly or indirectly involved in that part of the business or organization
that deals with, or has knowledge of, the Competitive Products. Notwithstanding,
and without limiting, the foregoing, the following companies constitute a
Competitive Business: GNC, Rite Aid, Whole Foods, Vitacost, Walgreens, CVS,
Nature's Bounty, Bodybuilding.com, Swanson, Sprout's Sunflower Markets and
Vitamin Cottage. Notwithstanding the foregoing, the Participant may be a passive
owner (which shall not prohibit the exercise of any rights as a shareholder) of
not more than 5% of the outstanding stock of any class of any public corporation
that engages in a Competitive Business.
6.4    Non-Solicitation. During the period of a Participant’s employment and for
one year thereafter (or two years thereafter, in the event of a termination
following a Change of Control), the Participant shall not directly or indirectly
(i) cause any person or entity to, either for the Participant or for any other
person, business, partnership, association, firm, company or corporation, hire
from the Company or attempt to hire, divert or take away from the Company, any
of the officers or employees of the Company who were employed by the Company
during the twelve (12) months prior to the termination date of the Participant’s
employment; or (ii) cause any other person or entity to, either for the
Participant or for any other person, business, partnership, association, firm,
company or corporation, attempt to divert or take away from the Company or its
subsidiaries any of the business or vendors of the Company.
6.5    Remedies. The Participant and the Company acknowledge that the
restrictions imposed by this Section 6 are reasonably necessary to protect the
legitimate business interests of the Company, and that the Company would not be
willing to offer the Restricted Stock pursuant to this Agreement in the absence
of such agreement. The Participant agrees that any breach of this 6 by the
Participant would cause irreparable damage to the Company and that in the event
of such breach the Company shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance or other equitable relief
to prevent the violation of any obligations hereunder, without the necessity of
posting a bond, plus if the Company prevails with respect to any dispute between
the Company and the Participant as to the interpretation, terms, validity or
enforceability of this Section 6, the recovery of any and all costs and expenses
incurred by the Company, including reasonable attorneys’ fees in connection with
the enforcement of this Section 6. The Participant further acknowledges and
agrees that any period of time during which he or she is in violation of the
covenants set forth in this Section 6 shall be added to the applicable
restricted period. Resort to such equitable relief shall not be construed to be
a waiver of any other rights or remedies that the Company may have for damages
or otherwise.
6.6    Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
Restricted Stock: (i) if during the course of employment the Participant engages
in conduct, or it is discovered that the Participant has engaged in conduct,
that is (x) materially adverse to the interest of the Company, which include
failures to comply with the Company's written rules or regulations and material
violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during or
after employment; (ii) if during the course of employment, the Participant
competes with, or engages in the solicitation and/or diversion of customers,
vendors or employees of, the Company or it is discovered that the executive
employee has engaged in such conduct; (iii) if following termination of
employment, the Participant violates any post-termination obligations or duties
owed to, or any agreement with, the Company, which includes this Agreement, any
employment agreement and other agreements restricting post-employment conduct;
(iv) if following termination of employment, the Company discovers facts that
would have supported a termination for Cause had such facts been known to the
Company


1,191.2


3
 




--------------------------------------------------------------------------------





before the termination of employment; and (v) if compensation that is promised
or paid to the Participant is required to be forfeited and/or repaid to the
Company pursuant to applicable regulatory requirements as in effect from time to
time and/or such forfeiture or repayment affects amounts or benefits payable
under this Agreement.
7.    Non-transferability. Restricted Stock, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or the laws of descent and
distribution. Any such Restricted Stock, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way by the Participant (or any beneficiary(ies) of
the Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the Restricted Stock, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.
8.    Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
9.    Acknowledgment of Employee. The award of the Restricted Stock does not
entitle Participant to any benefit other than that granted under this Agreement.
Any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation. Participant understands and accepts
that the benefits granted under this Agreement are entirely at the discretion of
the Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without
notice.    
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
11.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold shares, or require the Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, local and foreign taxes of
any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the Restricted Stock or the vesting of such
Restricted Stock.
12.    No Right to Employment. Any questions as to whether and when there has
been a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Related Companies to terminate the Participant’s employment or
service at any time, for any reason and with or without cause.
13.    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
13.1     If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.
13.2     If such notice is to the Participant, at his or her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.
14.    Compliance with Laws. The issuance of the Restricted Stock or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, the Exchange Act and the respective rules and
regulations promulgated thereunder), and any other law or regulation applicable
thereto. The Company shall not be obligated to issue any of the Restricted Stock
or unrestricted Shares pursuant to this Agreement if such issuance would violate
any such requirements.
15.    Securities Representations. The Restricted Stock is being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:


1,191.2


4
 




--------------------------------------------------------------------------------





15.1     The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended (the “Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section.
15.2     If the Participant is deemed an affiliate within the meaning of Rule
144 of the Act, the Shares must be held indefinitely unless an exemption from
any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).
15.3     If the Participant is deemed an affiliate within the meaning of Rule
144 of the Act, the Participant understands that the exemption from registration
under Rule 144 will not be available unless (i) a public trading market then
exists for the Common Stock of the Company, (ii) adequate information concerning
the Company is then available to the public, and (iii) other terms and
conditions of Rule 144 or any exemption therefrom are complied with; and that
any sale of the Shares may be made only in limited amounts in accordance with
such terms and conditions.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.
20.    Waiver of Jury Trial. PARTICIPANT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.
21.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
[Remainder of Page Left Intentionally Blank]




















1,191.2


5
 




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.
VITAMIN SHOPPE, INC.




By:
Name: David M. Kastin
Title: Senior Vice President, General Counsel & Corporate Secretary








Participant




1,191.2


6
 


